     Case 2:21-cv-00075-RFB-VCF Document 33 Filed 07/26/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                ***
                                                             Case No. 2:21-cv-00075-RFB-VCF
 7    GERARDO PEREZ,
                                                                 ORDER TO PRODUCE FOR
 8                          Plaintiff,                             VIDEOCONFERENCE
 9             v.                                                GERARDO PEREZ, #857265

10    JENNIFER NASH, et al,
11                      Defendants.
12
        TO:         CALVIN JOHNSON, WARDEN, HIGH DESERT STATE PRISON, INDIAN
13                  SPRINGS, NV
14
15          THE COURT HEREBY FINDS that GERARDO PEREZ, #85726, is presently in custody

16   of the Nevada Department of Corrections, located at High Desert State Prison, Indian Springs,

17   Nevada.

18          IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or

19   his designee, shall arrange for and produce GERARDO PEREZ, #85726, on or

20   about Tuesday, July 27, 2021, at the hour of        2:00 p.m., for a videoconference Status

21   Conference hearing by zoomgov technology in the instant matter, and arrange for his

22   appearance on said date as ordered and directed by the Court entitled above, until GERARDO

23   PEREZ, #85726, is released and discharged by the said            Court;   and that GERARDO

24   PEREZ, #85726, shall thereafter be returned to the custody of the Warden, High Desert State

25   Prison, Indian Springs, Nevada, under safe and secure conduct.

26         DATED this 25th day of July, 2021.

27
                                                         __________________________________
28                                                       RICHARD F. BOULWARE, II
                                                         UNITED STATES DISTRICT JUDGE
